Citation Nr: 1527508	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-00 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the left foot.

2.  Entitlement to service connection for an acquired psychiatric condition with physiological response.

3.  Entitlement to an initial rating higher than 10 percent for arthritis of the right great toe.

4.  Entitlement to a compensable initial rating for radicular symptoms of the left upper extremity.

5.  Entitlement to an initial rating higher than 10 percent for radicular symptoms of the right upper extremity.

6.  Entitlement to an initial rating higher than 20 percent for radicular symptoms of the left lower extremity.

7.  Entitlement to an initial rating higher than 20 percent for radicular symptoms of the right lower extremity.

8.  Entitlement to a compensable initial rating for carpal tunnel syndrome of the right hand.

9.  Entitlement to a compensable initial rating for allergic rhinitis and allergies.

10.  Entitlement to a compensable initial rating for urticaria, eczema, and xerosis (skin disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to March 2009.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for arthritis of the right great toe, the left knee, and the right knee; degenerative disc disease of the low back at L4 to S1; cervicalgia/degenerative disc disease of the cervical spine; radicular symptoms to the left lower extremity; radicular symptoms to the right lower extremity; radicular symptoms to the left upper extremity; radicular symptoms to the right upper extremity; allergic rhinitis/allergies; chronic urticaria, eczema, and xerosis cutis; plantar fasciitis of the left foot; plantar fasciitis of the right foot; foveal (sub retinal) hemorrhage of the left eye; right shoulder bursitis; and carpal tunnel syndrome of the right hand.  This rating decision also denied service connection for arthritis of the left hand, arthritis of the right hand, arthritis of the left foot, arthritis of the left ankle, arthritis of the right ankle, bilateral pes planus, chronic sinusitis, bilateral hearing loss, anxiety related tachycardia, and gastroesophageal reflux disease (GERD).

In his December 2009 notice of disagreement, the Veteran appealed the initial ratings assigned for radicular symptoms of the bilateral upper and lower extremities; allergic rhinitis/allergies; chronic urticaria, eczema, and xerosis cutis; bilateral plantar fasciitis; and carpal tunnel syndrome of the right hand.  He also appealed the denials of service connection for arthritis of the right hand, left hand, left foot, right ankle, and left ankle; bilateral pes planus; and anxiety-related tachycardia.  He was issued a statement of the case for these issues in November 2010 and perfected his appeal with a December 2010 substantive appeal.

In a February 2014 Board decision, the Veteran was awarded service connection for arthritis of the right hand, left hand, right ankle, and left ankle.  This was effectuated in a March 2014 rating decision.  The remaining issues were remanded for further development.  See February 2014 Board decision.

In a December 2014 rating decision, the Veteran was awarded benefits for bilateral pes planus, limitation of flexion of the right knee, limitation of flexion of the left knee, right foot injury (previously plantar fasciitis of the right foot), and left foot injury (previously plantar fasciitis of the left foot).  This was a grant of the benefits sought with regard to these issues; thus, they are no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

This rating decision also increased the Veteran's ratings for radicular symptoms of the left lower extremity to 20 percent, radicular symptoms of the right lower extremity to 20 percent, and radicular symptoms of the right upper extremity to 10 percent, all effective April 1, 2009.  Insofar as higher ratings are available for these disabilities and the Veteran is presumed to be seeking the maximum available benefit, these claims remain on appeal.  See id.

In his November 2008, the Veteran sought service connection for anxiety-related tachycardia.  Inherent in that claim, is a claim of service connection for anxiety.  Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's reported symptoms and the other information of record.  Thus, the Veteran's claim has been recharacterized as a claim for an acquired psychiatric condition with physiological response, as reflected on the title page.

The issue of a compensable initial rating for skin disability is addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  The Veteran has left foot arthritis that is attributable to his active duty military service.

2.  The Veteran has anxiety with physiological response that is attributable to his active duty military service.

3.  The Veteran's arthritis of the right great toe is characterized by pain, but not symptoms equivalent to amputation of this toe with removal of the metatarsal head.

4.  The Veteran's radicular symptoms of the left upper extremity are characterized by mild intermittent pain, electrical sensation, and numbness, which resulted in mild incomplete paralysis of the ulnar nerve.

5.  The Veteran's radicular symptoms of the right upper extremity are characterized by mild intermittent pain, electrical sensation, and numbness, which resulted in mild incomplete paralysis of the ulnar nerve.

6.  The Veteran's radicular symptoms of the left lower extremity are characterized by intermittent pain, paresthesia and/or dysesthesia, mild numbness, and absent reflexes, which results in moderate incomplete paralysis of the sciatic nerve.

7.  The Veteran's radicular symptoms of the right lower extremity are characterized by intermittent pain, paresthesia and/or dysesthesia, mild numbness, and absent reflexes, which results in moderate incomplete paralysis of the sciatic nerve.

8.  The Veteran's carpal tunnel syndrome of the right hand is characterized by mild intermittent pain and mild numbness, which results in mild incomplete paralysis of the median nerve.

9.  The Veteran's allergic rhinitis and allergies are characterized by an itchy nose, sneezing, red eyes, dry cough and mild inflammation of the turbinates, but neither nasal passage was 50 percent or more blocked.


CONCLUSIONS OF LAW

1.  Left foot arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Anxiety with physiological response was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for an initial rating higher than 10 percent for arthritis of the right great toe are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010 (2014).

4.  The criteria for an initial rating of 10 percent, but not more, for radicular symptoms of the left upper extremity are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8516 (2014).

5.  The criteria for an initial rating higher than 10 percent for radicular symptoms of the right upper extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8516 (2014).

6.  The criteria for an initial rating higher than 20 percent for radicular symptoms of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2014).

7.  The criteria for an initial rating higher than 20 percent for radicular symptoms of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2014).

8.  The criteria for an initial rating of 10 percent, but not more, for carpal tunnel syndrome of the right hand are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515 (2014).

9.  The criteria for a compensable initial rating for allergic rhinitis and allergies are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claims.

VA also has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's February 2014 remand, VA sent the Veteran a May 2014 letter requesting that he submit or identify any medical treatment he received for his claimed disabilities since his separation from active service.  Thereafter, VA provided the Veteran with medical examinations in Mary 2014 and June 2014.  These examinations contained all information needed to rate the claimed disabilities.  The examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations.  With regard to the service connection claims, the examiner, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.  Thus VA has complied with the February 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Left Foot Arthritis

The Veteran is seeking service connection for arthritis of the left foot.

As a chronic condition, arthritis of the foot would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the June 2014 examination is the first medical evidence showing x-ray evidence of left foot arthritis.  Although the June 2009 medical report notes bilateral degenerative joint disease of the feet, this appears to be based solely on the Veteran's subjective medical history as the record of his physical examination does not include reference to x-rays.  Thus, the record does not contain evidence of a compensable degree of left foot arthritis within the one-year time period and service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).  As such, the Board will now address whether service connection on a direct basis is warranted.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Imagining studies performed in conjunction with the June 2014 examination documented left foot arthritis.  During service, the Veteran had a confirmed diagnosis of right foot degenerative joint disease.  See January 2007 x-ray report.  His subsequent service treatment records included arthritis ankle/foot among the problems list, but did not specify whether this was only the right foot or both.  In his March 2007 addendum to medical history, the Veteran reported bilateral foot arthritis.  Resolving doubt in favor of the Veteran, the first two requirements for direct service connection are met.

With regard to the third a final requirement of a nexus opinion linking the Veteran's current left foot arthritis to his active duty military service, the June 2014 examiner opined that it was at least as likely as not.  Thus, service connection for left foot arthritis is warranted.

Acquired Psychiatric Condition

As noted in the introduction, the Board has accepted the Veteran's claim of service connection for anxiety-related tachycardia as a claim for an acquired psychiatric condition with physiological response.

The Veteran has been diagnosed with an anxiety disorder during the claim period.  See May 2014 examination.  Additionally, the Veteran reported that his heart raced when he was nervous (approximately three or four times per week lasting for 5-10 minutes).  Although the June 2014 examiner found no evidence of tachycardia, the May 2014 examiner confirmed that rapid heart rate is a symptom of Generalized Anxiety Disorder.  Thus, the record confirms a current diagnosis of anxiety disorder with subjective symptoms of a physiological response.

With regard to the in-service occurrence requirement, the Veteran's service treatment records show treatment for anxiety-related tachycardia in June 1993, intermittent chest pain (probably stress related) in February 1995, and situational anxiety in March 1997.  This satisfies the in-service occurrence requirement.

Finally, with regard to the medical nexus requirement, the May 2014 VA examiner opined that the Veteran's anxiety symptoms were as likely as not caused by or are the result of military service.  Thus, service connection for anxiety with physiological response is warranted.
Initial Ratings

The Veteran is seeking higher initial ratings for the remaining disabilities on appeal.

In initial rating claims, the Veteran's entire history is reviewed.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Evidence

The post-service medical evidence of record is limited.

At the time of his June 2009 medical report, the Veteran provided a history of all his claimed conditions.  Physical examination found no scars or skin lesions on his face.  His heart sounds were normal without arrhythmias.  There was no edema of the extremities.  He was diagnosed with cervical spine spondylosis with radiculopathy, degenerative joint disease of the bilateral feet, mild right hand carpal tunnel syndrome, urticaria, and anxiety-related tachycardia.

The Veteran underwent a June 2014 examination in conjunction with his rating claims.  With regard to his right great toe arthritis, the Veteran reported a stabbing sensation in his great toe and the first metatarsal that occurred every two days for a few seconds.  These symptoms were worse in the winter as it would come on at night and keep him awake.  He did not have a diagnosis of Caisson disease.  He did not require continuous use of medication.  Similarly, he did not have weight loss or anemia attributable to arthritis.  He did have pain and limitation of movement.  There was objective evidence of veteran not using the toes on the right foot to push off related to first metatarsal joint pain secondary to degenerative joint disease.  He did not have any joint deformities attributable to his arthritis.  No other systems were involved in his arthritis condition.  The Veteran denied both incapacitating and non-incapacitating exacerbations of his arthritis.  He had no associated scars or other pertinent physical findings, complications, conditions, signs, or symptoms.  He did not use an assistive device for locomotion.  The Veteran's functional impairment was not so diminished that amputation with prosthesis would equally serve the Veteran.  This disability did not affect the Veteran's ability to work.

At the time of the June 2014 examination, the Veteran was treating his neurological symptoms with Advil and icy hot on his back.  He reported radicular pain of the lower extremities four months out of the year.  His right leg pain terminated just below the knee posteriorly and his left leg pain terminated at the posterior superior aspect of the knee.  He described this pain as tingling, numbness, and dull.  He denied limitations to walking, sitting, or standing.  He was able to walk/transfer and to perform all activities of daily living independently.  He reported radicular pain of the upper extremities occurring twice a week and lasting for two hours.  He described this pain as a dull pain or electrical sensation.  His symptoms radiated from the cervical spine to his fingers.  He reported numbness in the upper arms.  He denied any occupational limitations.  He continued to drive.  The examiner found no constant pain, but found mild intermittent pain in the bilateral upper extremities and moderate intermittent pain in the bilateral lower extremities.  There were no paresthesias or dysesthesias in the left upper extremity, but mild paresthesias and/or dysesthesias in the right upper and bilateral lower extremities.  There was mild numbness in all extremities.  The Veteran had normal muscle strength and no atrophy.  Biceps, radiobrachial, and triceps reflexes were intact bilaterally.  Patellar and Achilles reflexes were absent bilaterally.  The Veteran's vibratory sense, light touch, and proprioception were intact.  Phalen and Tinel sign testing was positive on the right and negative on the left.  The upper extremity nerves affected were the right median and bilateral ulnar nerves.  The Veteran had mild incomplete paralysis of these nerves.  All other upper extremity nerves were normal.  With regard to the lower extremity, the Veteran had moderate incomplete paralysis of the sciatic nerve bilaterally.  All other lower extremity nerves were normal.  The Veteran's functional impairment was not so diminished that amputation with prosthesis would equally serve the Veteran.  He had no associated scars or other pertinent physical findings, complications, conditions, signs, or symptoms.  These conditions did not affect his ability to work.

The Veteran had full range of motion, strength, and functioning of the right wrist without objective evidence for pain. There was objective evidence of thinning of the right thenar eminence consistent with carpal tunnel syndrome.  The Veteran reports that he does not wear any braces or assistive devices.  His carpal tunnel syndrome was found to be mild in severity.

With regard to his allergic rhinitis, the Veteran complained of itching nose, sneezing, red eyes, and a dry cough.  His symptoms flared seven months out of the year.  Clinical examination indicated mild inflammation of the turbinates, bilaterally.  The Veteran's rhinitis did not result in greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on either side.  Indeed, his right nares was 100 percent patent and his left nares was 90 percent patent.  There was no evidence for exudate or erythema in the larynx or pharynx on throat exam.  There was no evidence for swollen or painful lymph nodes.  His oxygen saturation was 97 percent.  He reported itchy eyes and his eye sclera was erythemic.  His sinuses were non-tender to pressure.  There was no permanent hypertrophy of the nasal turbinates, nasal polyps, or granulomatous conditions.  He had no associated scars, loss of part of the nose, or other pertinent physical findings, complications, conditions, signs, or symptoms.  This condition did not affect his ability to work and he was still able to perform all activities of daily living independently.  Ultimately, the examiner found this condition to be mild-moderate.

Right Great Toe Arthritis

The Veteran is seeking an initial rating higher than 10 percent for arthritis of the right great toe.

He is currently rated under Diagnostic Code (DC) 5010 for degenerative arthritis.  Under DC 5010 traumatic arthritis established by x-ray findings will be rated either based on the limitation of motion of the affected joint based on x-ray findings.  If limitation of motion of the affected joint is not compensable, a 10 percent rating is applicable for noncompensable limitation of motion confirmed by findings such as swelling, muscle spasm, or painful motion.  See 38 C.F.R. § 4.71a, DC 5003.

A rating higher than 10 percent for the right great toe is not available under DC 5280 for hallux valgus or DC 5281 for hallux rigidus.  A 10 percent rating is also warranted for amputation of the great toe without metatarsal involvement.  38 C.F.R. § 4.71a, DC 5171.  In order to warrant a higher rating under that diagnostic code, the Veteran's right great toe disability must be equivalent to amputation of the toe with removal of the metatarsal head.  Id.

The Veteran's symptoms of right great toe arthritis include recurring, stabbing pain.  This is sufficient to warrant the current 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5010.  To warrant a higher rating, the Veteran's symptoms must be equivalent to amputation of the toe with removal of the metatarsal head.  See 38 C.F.R. § 4.71a, DC 5171.  There is no evidence to support this finding.  The June 2014 examiner specifically found that the Veteran's resulting functional impairment was not such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The Veteran denied both incapacitating and non-incapacitating flare-ups.  He had no associated deformity and did not require an assistive device for locomotion.  As such, the preponderance of the evidence is against the assignment of evaluations in excess of 10 percent for right great toe arthritis.  38 C.F.R. § 4.7.

Radicular Symptoms of the Upper Extremities

The Veteran is currently rated 0 percent (noncompensable) for radicular symptoms of the left upper extremity and 10 percent for radicular symptoms of the right upper extremity under DC 8515.  This diagnostic code addresses complete and incomplete paralysis of the medial nerve, which is the nerve affected by carpal tunnel syndrome.  The Veteran is separated rated under this diagnostic code for his carpal tunnel syndrome of the right hand.  The medical evidence of record also shows bilateral impairment of the ulnar nerves.  The Board therefore finds that evaluation DC 8516 for these disabilities is more appropriate.  As explained below, the Veteran is entitled to a 10 percent rating under DC 8515, but that is appropriately associated with his carpal tunnel syndrome of the right hand.  Thus, the Veteran is not adversely impacted by this.

Under DC 8516, complete paralysis of the ulnar nerve, with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened warrants a 60 percent rating for the major extremity and a 50 percent rating for the minor extremity.  38 C.F.R. § 4.124a.  Severe incomplete paralysis warrants a 40 percent rating for the major extremity and a 30 percent rating for the minor extremity.  38 C.F.R. § 4.124a, DC 8516.  Moderate incomplete paralysis warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Id.  Mild incomplete paralysis warrants a 10 percent rating for both the major and minor extremity.  Id.

The Board notes that the terms "mild," "moderate," "severe," and "moderately severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Based on the evidence of record, the Veteran's radicular symptoms of the bilateral upper extremities include mild intermittent pain, electrical sensation, and numbness.  Muscle strength, reflex, and sensory testing were all normal.  He had no atrophy.  The June 2014 examiner indicated that the nerves involved were the bilateral ulnar nerves.  Thus, these symptoms are the equivalent of mild incomplete paralysis of the ulnar nerve.  The described symptoms do not rise to the level of moderate incomplete paralysis as required for the next higher rating for either lower extremity.  Therefore, the preponderance of the evidence is in favor of the assignment of a 10 percent, but not higher, rating for radicular symptoms of the left upper extremity.  38 C.F.R. § 4.7.  Likewise, the preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for radicular symptoms of the right upper extremity.  Id.

The Board has considered whether a higher evaluation is available under another diagnostic code, but finds that the Veteran's symptoms are best addressed under the criteria for the ulnar nerve, as discussed above, because these are the specific nerves affected according to the medical records.  To the extent that the Veteran's carpal tunnel symptoms appear to have been attributed to his radicular symptoms of the right upper extremity, this decision correctly attributes those symptoms and the associated 10 percent rating to his carpal tunnel syndrome of the right hand while also finding that a 10 percent rating under DC 8516 is more appropriate for radicular symptoms of the right upper extremity.  Ultimately, this results in an additional 10 percent award to the Veteran.

Radicular Symptoms of the Lower Extremities

The Veteran has current 20 percent ratings for radicular symptoms of both the left lower extremity and the right lower extremity under DC 8520 for this disability for incomplete paralysis of the sciatic nerve.

Under DC 8520, the current 20 percent ratings are assigned for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  The next higher rating of 40 percent is assigned for moderately severe incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a , DC 8520.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  Id.  Complete paralysis of the sciatic nerve warrants an 80 percent rating.  Id.

Based on the evidence of record, the Veteran's radicular symptoms of the bilateral lower extremities involved the sciatic nerve.  The June 2014 examiner found this to be moderate incomplete paralysis and the Board agrees.  The Veteran's symptoms included intermittent pain, paresthesia and/or dysesthesia, mild numbness, and absent reflexes.  Although the Veteran's reflexes were absent, sensory and muscle strength testing were normal.  These disabilities did not impair his ability to work or to perform activities of daily living independently.  Therefore, the described symptoms do not rise to the level of moderately severe incomplete paralysis as required for the next higher rating for either lower extremity.  Therefore, the preponderance of the evidence is against the assignment of evaluations in excess of 20 percent for radicular symptoms of the right or left lower extremity.  38 C.F.R. § 4.7.

The Board has considered whether a higher evaluation is available under another diagnostic code, but finds that the Veteran's symptoms are best addressed under the criteria for the sciatic nerve, the specific nerve affected according to the medical records.  Moreover, this diagnostic code provides the highest disability evaluation of all the peripheral nerve diagnostic codes for moderate incomplete paralysis.  See 38 C.F.R. § 4.124a , DC 8521-8530.

Carpal Tunnel Syndrome - Right Hand

The Veteran is seeking a compensable initial rating for carpal tunnel syndrome of the right hand.  The Veteran is right-handed.

The Veteran's carpal tunnel syndrome is currently rated under DC 8515 for impairment of the medial nerve.  Under DC 8515, mild incomplete paralysis of the major wrist warrants a 10 percent rating.  38 C.F.R. § 4.124a.  Moderate incomplete paralysis of the major wrist warrants a 30 percent rating.  38 C.F.R. § 4.124a, DC 8515.  Severe incomplete paralysis warrants a 50 percent rating.  Id.  Complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances warrants a 70 percent disability rating.  Id.

Based on the evidence of record, the Veteran's carpal tunnel syndrome is characterized by mild intermittent pain and mild numbness.  The Veteran had full range of motion, strength, and functioning of the wrist without objective evidence of pain.  He did not wear any braces or assistive devices.  The June 2009 noted mild carpal tunnel syndrome and June 2014 examiner found mild incomplete paralysis of the median nerve.  The Board agrees.  The record does not, however, suggest any symptoms that would rise to the level of moderate incomplete paralysis of the median nerve.  As such a 10 percent rating, but not more, is warranted for this disability.  38 C.F.R. § 4.7.

The Board has considered whether a higher evaluation is available under another diagnostic code, but finds that the Veteran's symptoms are best addressed under the criteria for the median nerve as the record does not show any limitation of wrist motion or ankylosis that would warrant ratings under DC 5215 or DC 5214.  38 C.F.R. § 4.71a.  Thus evaluation under either of these diagnostic codes is not appropriate and would not benefit the Veteran.

Allergic Rhinitis and Allergies

The Veteran is seeking a compensable initial rating for allergic rhinitis and allergies.  He is currently rated 0 percent under DC 6522.

Under Diagnostic Code 6522, allergic rhinitis with no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6522.  A 30 percent evaluation is assigned when polyps are present.  Id.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

In this case, the record shows allergic rhinitis symptoms consisting of an itchy nose, sneezing, red eyes, dry cough and mild inflammation of the turbinates.  Neither nasal passage is 50 percent or more blocked.  Indeed, at the time of the June 2014 examination the Veteran's right nares was clear and his left nares had 10 percent obstruction.  The Veteran has not submitted any additional evidence suggesting that these findings were incorrect.  As such, the Veteran's symptoms do not qualify for a compensable rating under DC 6522.  See 38 C.F.R. § 4.97.  

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, as described above, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.



ORDER

Service connection for left foot arthritis is granted.

Service connection for anxiety with physiological response is granted.

An initial rating higher than 10 percent for arthritis of the right great toe is denied.

An initial rating of 10 percent, but not more, for radicular symptoms of the left upper extremity is granted.

An initial rating higher than 10 percent for radicular symptoms of the right upper extremity is denied.

An initial rating higher than 20 percent for radicular symptoms of the left lower extremity is denied.

An initial rating higher than 20 percent for radicular symptoms of the right lower extremity is denied.

A rating of 10 percent for carpal tunnel syndrome of the right hand is granted.

A compensable initial rating for allergic rhinitis and allergies is denied.


REMAND

At the time of his June 2014 examination, the Veteran's skin had no objective evidence of urticaria, excoriations from scratching, patches of eczema, or flaking.  In his April 2015 informal hearing presentation, the Veteran's representative argued that this examination was inadequate because it failed to provide a body surface area percentage during flare-ups.  This representative argued that the Veteran needed to be evaluated during a flare-up period to access the true severity of his skin disability.

The Board agrees that an attempt should be made to evaluate this disability during a flare-up and, as such, a new examination is requested.  As it may prove difficult to schedule the Veteran during a flare-up, he is asked to assist in this endeavor by taking color photographs of the affected areas during any flare-ups that occur in the interim and providing those to the examiner at the time of his examination.  

At the June 2014 examination, the Veteran reported receiving a steroid shot from a "provider in Hamilton" in 2013 for his urticaria.  The corresponding treatment record is not included in the claims file.  It is unclear from the record whether this was treatment at the Hamilton VA Outpatient Clinic or a private provider.  Nevertheless, this comment suggests that the Veteran has outstanding relevant treatment records with regard to this disability and VA should endeavor to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any treatment records related to his skin disability to include the provider in Hamilton that gave him a steroid shot in 2013 for his urticaria.

a.  If the Veteran received treatment by a VA healthcare provider, obtain all VA treatment records.

b.  If this medication was prescribed by a private healthcare provider, ask the Veteran to complete and return an Authorization and Consent to Release Information form for this provider's treatment records.

All records obtained pursuant to this request must be included in the claims file.  If any records cannot be obtained, the claims file should be clearly documented to that effect.

2.  Schedule the Veteran for a VA skin examination to determine the current severity of any his urticaria, eczema, and xerosis.

a.  If possible, this examination should coincide with a flare-up of his skin symptoms.  If not, ask the Veteran to provide color photographs of the affected areas during a flare-up.

b.  The examiner should specifically address the percent of the entire body and exposed areas affected by his skin disability and whether intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been prescribed.

The claims folder should be made available to the examiner and reviewed in conjunction with the examination.  Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


